DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.  	The information disclosure statement (IDS) submitted on 9/14/21, 8/27/21 the information disclosure statement was considered by initialing the PTO Form 1449.
Request For Continued
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application  16/442,131 has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/21 has been entered.
Response to Amendment
4. 	Applicant's amendment filed and 8/27/21 has been entered and made of record.
Claims 1- 20, are pending in the application.


Response to Arguments
5. 	In response to applicant's amendment filed on 8/27/21 and persuasive arguments, the rejection of claims 1-20, non- statutory double patenting rejection of claim 1-20 of copending application (US PGPUB NO 20200126183 A1), has been withdrawn. Furthermore, in response to applicant's submission of a terminal disclaimer filed on  8/27/21   to  overcome the nor- statutory type double patenting rejection of claim  1- 20,   the double patenting rejection of claim 1- 20 , has been withdrawn.
 Terminal Disclaimer
6.	The terminal disclaimer filed on 8/27/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of copending application (US PGPUB NO 20200126183 A1) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
7.	The following is an examiners statement of reasons for allowance:
Claims 1-20, are allowed. 
In response to applicant's amendment filed on 8/27/21 and persuasive arguments, the rejection of claims 1- 20, non- statutory double patenting rejection of claim 1-20 of copending application (US PGPUB NO 20200126183 A1) has been withdrawn.

Claims 2- 9, these claims are also allowed, as they are dependent from claim 1.
Claims 11 – 18, these claims are also allowed, as they are dependent from Claim 10.
Claim 20, is also allowed, as it dependent from Claim 19.
8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be dearly labeled "Comments on Statement of Reasons for Allowance”.







Contact Information
9. 	Any inquiry concerning this communication or earlier communications from the examiner should he directed to SHEELA C, CHAVVAN whose telephone number is (571) 272-7446, The examiner can normally be reached on 7.30   to  5.30, if attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status Information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: //pair direct uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (loll-free? if you would like assistance from a USPTG Customer Service Representative or access to the automated information system, call 800-786-9199 UN USA OR CANADA) are 577 - 272-1000

 /SHEELA C CHAWAN/
 Primary Examiner, Art Unit 2669